Per Curiam:
Since the question of the authorized representative of the true Russian church is in such doubt under these papers, we deem it best to allow the matter to be settled after a trial of the issues. The order denying the motion for a temporary injunction should, therefore, be affirmed, with ten dollars costs and disbursements, and the order confirming the referee’s report should be affirmed, without costs. Present — Clarke, P. J., Dowling, Smith, McAvoy and Martin, JJ. On the first appeal: Order affirmed, with ten dollars costs and disbursements. On the second appeal: Order affirmed, without costs.